DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. 
Applicant asserts, on page 7 of Remarks, that “Claim 16 recites, in part, determining, a current location of the computing device relative to the geographic boundary delimiting a region smaller than, and contained within, the geographic area of offline coverage. The Office cites pars. 63 and 64 of Otulic in connection with this feature. However, inasmuch as Otulic discloses a geofence and mentions storing an offline map in the memory of a jet ski, this reference does not contemplate delimiting a region smaller than the geographic area of offline coverage. In particular, Otulic does not disclose any particular relationship between the geofence and the offline map. The geofence in Otulic apparently is for “disabling of any slave vehicle 1b-1d which enters those unauthorized areas beyond the geofence.” Otulic does not suggest, even generally, that this disabling should be limited or otherwise related to the offline map.”
On the contrary, Otulic clearly states that the offline map is used to enforce geofencing, such that device use outside of the geofence is detected.  Paragraph [0063] reads:  “Unauthorized ride as will be seen below, primarily corresponds to time of use and/or the geographic location of use, i.e., outside of the geofence and/or outside of the operating hours of the person or company responsible for operating jet skis 1a-1c.” [emphasis added].  Paragraph [0064] reads:  “For a number of reasons, communication between server 4 and module 6 may become disrupted. However, a jet ski 1 in open water still must operate, and operate in a safe manner as intended by the jet ski operator. For this reason, and in a preferred, non-limiting embodiment, first an offline map is stored in memory 109. Microcontroller 103 can use the map stored in memory 109 and GPS inputs from GPS receiver 110 to determine a position and enforce the geofencing and other controlling capabilities described above and below of module 6a. Furthermore, upon determination that the signal has been lost for a predetermined period, as a safety precaution, microcontroller 103 can use a separate set of parameters for such situations stored in memory 109 which may be different than the communication enabled parameters; as a function of determining communication has been lost. These parameters may include slower speeds in certain geozones, maybe even a shortened authorized time period.”  [emphasis added].  Otulic discloses that an offline map is stored in memory, whereby this offline map is used to determine whether a device is inside or outside of a geofence, which necessarily means that the offline map includes both the region within a geofence, as well as a region outside of said geofence, which corresponds to “obtaining, by one or more processors, an indication of a geographic boundary delimiting a region smaller than, and contained within, the geographic area” (the “geographic area” is the offline map and the “geographic boundary delimiting a region smaller than, and contained within” is the geofence).  Clearly, contrary to Applicant’s assertion, Otulic discloses that this offline map is used for the purpose of enforcing the geofence.  
Applicant asserts, on pages 7-8 of Remarks, that “Further, neither this reference nor Ball contemplates any actions that that occur in response to determining that the current location is outside of such a region. The Office relies on Ball with respect to “in response to determining that the current location is outside the region, retrieving additional geographic data via a wireless communication network to expand the geographic area of offline coverage.” According to the Office, in Ball a mapping application running on a mobile device determines that, in addition to previously downloaded offline maps, a new map that contains the user device’s current location should be downloaded. Yet Ball mentions “previously downloaded maps” only in connection with deleting these maps (see pars. 85 and 116). Regardless of whether Ball discloses a user interface for adding a map, this reference does not suggest, even generally, that the retrieving occurs “in response to determining that the current location is outside the region,” where the region is “smaller than, and contained within, the geographic area [of offline coverage],” as required by claim 16.” 
On the contrary, Ball clearly discloses providing an offline map in response to a device’s current location.  Specifically, paragraph [0078] reads:  “In some cases, a user may wish to download specific offline maps in addition to those automatically downloaded as described above.” [emphasis added].  Furthermore, paragraph [0079] reads:  “In some implementations, map application 134 can offer map data download suggestions. As discussed above with respect to FIGS. 2A and 2B, offline map module 132 can generate offline map requests 110 to request offline map data including one or more relevant locations identified by data collection module 140. In some implementations, offline map module 132 can approximate relevant locations for offline map requests 110 and send offline map request 110 to server device 102. Offline map module 132 can include a current location determined by location module 138 in the request. Server device 102 can identify one or more downloadable map areas containing the approximated relevant locations and/or current location. In some implementations, the downloadable map areas may be preset areas encompassing geographical and/or political units (e.g., cities, regions, countries, etc.). The preset areas can be selected because they correspond to approximated relevant locations in collected data database 142 and/or current location determined by location module 138, for example.” [emphasis added].  Clearly, Ball discloses that the geographic area of offline coverage is expanded based on the determined location of the device being outside the area that is covered by any offline maps that are currently stored in said device. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 16-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Otulic, U.S. Patent Application Publication 2016/0180721 (hereinafter Otulic), in view of Ball et al., U.S. Patent Application Publication 2018/0352374 (hereinafter Ball).
	Regarding claim 16, Otulic discloses a method for obtaining geographic data for offline use (disclosed is a method in which an offline map is obtained by a mobile device, according to [0063]-[0064]), the method comprising:
	storing, in a memory of a computing device, geographic data corresponding to a certain geographic area of offline coverage (the offline map is stored in a memory of said mobile device, according to [0064]);
	obtaining, by one or more processors, an indication of a geographic boundary delimiting a region smaller than, and contained within, the geographic area (a geofence [“geographic boundary”] within the offline map is determined by the mobile device’s microcontroller, according to [0063]-[0064]),
	determining, by the one or more processors, a current location of the computing device relative to the geographic boundary (the current position of the mobile device, obtained using GPS inputs from a GPS receiver, is determined relative to the geofence by the microcontroller of the mobile device, according to [0063]-[0064]).
	Otulic does not expressly disclose that in response to determining that the current location is outside the region, retrieving additional geographic data via a wireless communication network to expand the geographic area of offline coverage; and providing at least some of the geographic data corresponding to the expanded geographic area via a user interface of the computing device when the computing device is offline.
	Ball discloses that in response to determining that the current location is outside the region, retrieving additional geographic data via a wireless communication network to expand the geographic area of offline coverage (a map application running on a mobile device determines that, in addition to previously downloaded offline maps, a new map that contains the user device’s current location should be downloaded [“expand the geographic area of offline coverage”], whereby the user of said mobile device then downloads the new offline map from a server device, according to [0078]-[0079], [0082], Fig. 4B [element 82]); and
	providing at least some of the geographic data corresponding to the expanded geographic area via a user interface of the computing device when the computing device is offline (the mobile device user uses the downloaded map when said mobile device is offline, according to [0002], [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic with Ball such that in response to determining that the current location is outside the region, retrieving additional geographic data via a wireless communication network to expand the geographic area of offline coverage; and providing at least some of the geographic data corresponding to the expanded geographic area via a user interface of the computing device when the computing device is offline.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]). 
	Claim 23 recites the computing devices that performs the method recited in claim 16, and is therefore rejected on the same grounds as claim 16.
	Regarding claim 17, the combination of Otulic and Ball discloses all the limitations of claim 16.
	Otulic does not expressly disclose that retrieving the additional geographic data includes transmitting, to a network server, a request specifying the current location of the computing device and the geographic area of offline coverage.
	Ball discloses that retrieving the additional geographic data includes transmitting, to a network server, a request specifying the current location of the computing device and the geographic area of offline coverage (the mobile device transmits a request, comprising the current location of said mobile device, as well as relevant locations, to the server device, according to [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that retrieving the additional geographic data includes transmitting, to a network server, a request specifying the current location of the computing device and the geographic area of offline coverage.
One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
Regarding claim 19, the combination of Otulic and Ball discloses all the limitations of claim 17.
Otulic does not expressly disclose that the request further specifies a navigation route which the computing device is following.
Ball discloses that the request further specifies a navigation route which the computing device is following (the mobile device offline map download request specifies the inclusion of a particular commute route, according to [0108]-[0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that the request further specifies a navigation route which the computing device is following.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
	Regarding claim 21, the combination of Otulic and Ball discloses all the limitations of claim 16.
	Otulic does not expressly disclose that retrieving the additional geographic data includes receiving, from a network server, geographic data for locations to which the computing device is likely to travel.
	Ball discloses that retrieving the additional geographic data includes receiving, from a network server, geographic data for locations to which the computing device is likely to travel (the server provides at least one preset map to the mobile device based on data predicting that said mobile device will be located at a given location at a future time, according to [0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that retrieving the additional geographic data includes receiving, from a network server, geographic data for locations to which the computing device is likely to travel.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
	Regarding claim 22, the combination of Otulic and Ball discloses all the limitations of claim 16.
	Otulic does not expressly disclose that requesting the additional geographic data includes requesting map data for rendering digital maps.
	Ball discloses that requesting the additional geographic data includes requesting map data for rendering digital maps (the requested offline map data is used for loading an offline map on a computing device [“rendering digital maps”], according to [0078]-[0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that requesting the additional geographic data includes requesting map data for rendering digital maps.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
	Regarding claim 24, the combination of Otulic and Ball discloses all the limitations of claim 23.
	Otulic does not expressly disclose that to retrieve the additional geographic data, the computing device transmits a request specifying: the current location of the computing device, the geographic area of offline coverage, and at least one of (i) a network carrier of the computing device at the current location, (ii) a navigation route which the computing device is following, (iii) a current speed and/or an expected future speed of travel of the computing device, or (iii) geographic data for locations to which the computing device is likely to travel.
	Ball discloses that to retrieve the additional geographic data, the computing device transmits a request specifying: the current location of the computing device (the mobile device transmits a request, comprising the current location of said mobile device, to the server device, according to [0079]), 
	the geographic area of offline coverage (the mobile device transmits a request, comprising relevant locations, to the server device, according to [0079]), and 
	at least one of (i) a network carrier of the computing device at the current location, (ii) a navigation route which the computing device is following, (iii) a current speed and/or an expected future speed of travel of the computing device, or (iii) geographic data for locations to which the computing device is likely to travel (the mobile device offline map download request specifies the inclusion of a particular commute route [“(ii) a navigation route which the computing device is following”], according to [0108]-[0109]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that to retrieve the additional geographic data, the computing device transmits a request specifying: the current location of the computing device, the geographic area of offline coverage, and at least one of (i) a network carrier of the computing device at the current location, (ii) a navigation route which the computing device is following, (iii) a current speed and/or an expected future speed of travel of the computing device, or (iii) geographic data for locations to which the computing device is likely to travel.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Otulic in view of Ball as applied to claim 17 above, further in view of Zhao et al., U.S. Patent Application Publication 2015/0017950 (hereinafter Zhao). 
	Regarding claim 18, the combination of Otulic and Ball discloses all the limitations of claim 17.
	Neither Otulic nor Ball expressly discloses that the request further specifies a network carrier of the computing device at the current location.
	Zhao discloses that the request further specifies a network carrier of the computing device at the current location (a mobile device transmits a request that identifies its required network operator, according to [0088]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Zhao such that the request further specifies a network carrier of the computing device at the current location.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the use of cloud computing by mobile devices (Zhao:  [0009]-[0010]). 

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Otulic in view of Ball as applied to claim 17 above, further in view of Sayed, U.S. Patent No. 8,938,488 (hereinafter Sayed).
	Regarding claim 20, the combination of Otulic and Ball discloses all the limitations of claim 17.
	Neither Otulic nor Ball expressly discloses that the request further specifies a current speed and/or an expected future speed of travel of the computing device.
	Sayed discloses that the request further specifies a current speed and/or an expected future speed of travel of the computing device (a mobile computing device sends a content request to a content server, whereby said content request specifies said mobile computing device’s speed of travel, according to column 12 line 65 to column 13 line 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Sayed such that the request further specifies a current speed and/or an expected future speed of travel of the computing device.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the delivery of content that is relevant to a mobile user (Sayed:  column 1 line 51 to column 2 line 6).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645